DETAILED ACTION
This communication is response to the amendment filed 02/22/2022. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Regarding applicant argument that Petrescu fails to disclose “sending, to the first wireless access node and based on the updated wireless coverage range of the first wireless access node, an instruction to send a message to a second wireless access node of the plurality of wireless access nodes, wherein the message comprises information for establishing wireless communication between the first wireless access node and the second wireless access node”, the examiner respectfully disagrees.
Firstly, the updated wireless coverage range is interpreted as a wireless coverage range since there is nowhere in the claim that shows a wireless coverage range and updating the wireless coverage range. The neighbor map as described by Petrescu is interpreted as the updated wireless coverage range.
Petrescu discloses using IP configuration parameters to create a tunnel between an access node the mobile entity was previously attached to and a new access node that the mobile entity is attached to for transferring data corresponding to the mobile entity arriving at the new access node during handover (see Petrescu, ¶ 0018). Petrescu also discloses creating a tunnel between the first-access node and the target-access node to forward data packets between two access nodes where the handoff occurs (see Petrescu, ¶ 0019). Petrescu discloses a wireless communication network 100 comprises a first access node 102, a second access node (also referred to as a target access node) 104, and a mobile entity 106. While the mobile entity 106 moves in the wireless communication network 100, the mobile entity 106 may move out of range of the first access node 102 and move into range of the second access node 104. Once the mobile entity 106 is in range of the second access node 104, the first access node 102 performs a handoff procedure with the second access node 104 to facilitate seamless mobility of the mobile entity 106 (see Petrescu, ¶ 0020). The wireless range of the first access node and the wireless range of the second access node are the updated wireless range.
Petrescu discloses  the first access node can use a neighbor map to identify the target access node. The neighbor map is maintained at each access node and comprises subnet information corresponding to access nodes within the wireless communication network. In another embodiment, when the mobile entity detects an impending handoff (or when it learns of a neighboring access node which is a potential target for handoff), the mobile entity may send a trigger message to the first access node (the access node to which the mobile entity is currently attached), requesting the first access node to send a trigger message to the target access node. The trigger message may inform the target access node to acquire an IP address corresponding to the mobile entity and facilitate handoff with the target access node (see Petrescu, ¶ 0028). Petrescu discloses the neighbor map, having the subnet information corresponding to each access nodes within the wireless communication network, is maintained at each access node.
Petrescu further discloses that once the first IP address and the second IP address are acquired, a tunnel is created between the first access node and either the second access node or the mobile entity (step 315). In one embodiment, the second access node sends a tunnel request message to the first access node, wherein the tunnel request message contains the first IP address for the mobile entity. The first access node and the target access node build a unidirectional tunnel connecting the first access node to the second access node upon exchanging tunnel request and response messages (see Petrescu, ¶ 0033). Petrescu shows that the range of the second access node enable acquiring the first and second IP addresses, then a tunnel is created between the first access node and the second access node through sending of tunnel request. Since the invention is based on wireless communication network, the tunnel created is obviously a wireless tunnel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,897,745 (hereafter Patent ‘745). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of the current application are transparently found in the claims of Patent ‘745. Applicant mere broadens the independent claims of Patent ‘745, by eliminating some limitations, to arrive at the independent claims of the current application. Thus, both set of claims are obvious variant of each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,567,822 to Hart et al. (hereafter Hart) in view of US Pub. 2007/0081494 to Petrescu et al. (hereafter Petrescu).

Regarding claim 1, Hart discloses a method comprising: 
determining, by a computing device, an updated wireless coverage range of a first wireless access node of a plurality of wireless access nodes (see Hart, Col 13 lines 1-6: the detected signal strength values can, as discussed in more detail below, be used to dynamically adjust one or more RF coverage maps. The revised RF coverage maps may then be used to dynamically re-configure one or more operational parameters of the wireless network; Col 15 lines 18-22: the WLAN management module 10 may then compare the received signal strength indicators reported by the selected access points to the values stored in the corresponding RF coverage maps at the computed location (710) and update one or more of the RF coverage maps as required; Col 15 lines 46-52: for a given AP/coverage map pair (803), the WLAN management module 10 compares the coverage map value at the estimated location to the detected receive signal strength values (804). If the detected intensity value differs from the intensity value in the coverage map, the WLAN management module 10 adjusts the corresponding coverage map at the wireless client location (806)); and 
Hart does not explicitly disclose sending, to the first wireless access node and based on the updated wireless coverage range of the first wireless access node, an instruction to send a message to a second wireless access node of the plurality of wireless access nodes, wherein the message comprises information for establishing wireless communication between the first wireless access node and the second wireless access node.
However, Petrescu discloses sending, to the first wireless access node and based on the updated wireless coverage range of the first wireless access node, an instruction to send a message to a second wireless access node of the plurality of wireless access nodes (see Petrescu, ¶ 0028: the first access node can use a neighbor map to identify the target access node. The neighbor map is maintained at the each access node and comprises subnet information corresponding to access nodes within the wireless communication network. In another embodiment, when the mobile entity detects an impending handoff (or when it learns of a neighboring access node which is a potential target for handoff), the mobile entity may send a trigger message to the first access node (the access node to which the mobile entity is currently attached), requesting a the first access node to send a trigger message to the target access node), wherein the message comprises information for establishing wireless communication between the first wireless access node and the second wireless access node (see Petrescu, ¶ 0033: once the first IP address and the second IP address are acquired, a tunnel is created between the first access node and either the second access node or the mobile entity (step 315). In one embodiment, the second access node sends a tunnel request message to the first access node, wherein the tunnel request message contains the first IP address for the mobile entity. The first access node and the target access node build a unidirectional tunnel connecting the first access node to the second access node upon exchanging tunnel request and response messages).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart to facilitate improve and reliable access to the network through plurality or access nodes (see Petrescu, ¶ 0005).

Regarding claim 3, Hart in view of Petrescu discloses the method of claim 1, further comprising: 
Hart does not explicitly disclose but Petrescu does disclose sending, to the first wireless access node, at least one message configured to cause the first wireless access node to: determine, based on a loss of connectivity to an upstream network device, whether a geographically adjacent wireless access node has connectivity to the upstream network device, and connect to the geographically adjacent wireless access node based on determining that the geographically adjacent wireless access node has connectivity to the upstream network device (see Petrescu, ¶ 0028-¶ 0030; ¶ 0032; ¶ 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart to achieve an efficient handoff in the wireless communication system (see Petrescu, ¶ 0005).

Regarding claim 4, Hart in view of Petrescu discloses the method of claim 1, Hart does not explicitly disclose wherein the sending is based on determining that the second wireless access node does not have connectivity to an upstream network device.
However, Petrescu discloses wherein the sending is based on determining that the second wireless access node does not have connectivity to an upstream network device (see Petrescu, ¶ 0020: while the mobile entity 106 moves in the wireless communication network 100, the mobile entity 106 may move out of range of the first access node 102 and move into range of the second access node 104; ¶ 0028: when the mobile entity detects an impending handoff (or when it learns of a neighboring access node which is a potential target for handoff), the mobile entity may send a trigger message to the first access node (the access node to which the mobile entity is currently attached), requesting a the first access node to send a trigger message to the target access node; ¶ 0035: In any case, the response message is sent from the second access node to the mobile entity after successful Layer 2 association, where successful Layer 2 association occurs after successful tunnel creation. If the Layer 2 association fails, a negative response message can be sent to the mobile entity and the tunnel creation can be destroyed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart to achieve an efficient handoff in the wireless communication system (see Petrescu, ¶ 0005).

Regarding claim 5, Hart in view of Petrescu discloses the method of claim 1, Hart does not explicitly disclose further comprising: receiving, from the first wireless access node, a second message transferred from the second wireless access node; and sending the message to an emergency service.
However, Petrescu discloses receiving, from the first wireless access node, a second message transferred from the second wireless access node; and sending the message to an emergency service provider (see Petrescu, ¶ 0028; ¶ 0033; ¶ 0034; ¶ 0041; ¶ 0042).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart based on user design preference to achieve an efficient handoff in the wireless communication system (see Petrescu, ¶ 0005). One of ordinary skill in the art would have been motivated to use the DHCP or proxy server as the emergency server based on user design preference to achieve desired design goal.

Regarding claim 6, Hart in view of Petrescu discloses the method of claim 1, Hart does not explicitly disclose wherein the determining is based on a geographic location of a third wireless access node of the plurality of wireless access nodes.
However, Petrescu discloses wherein the determining is based on a geographic location of a third wireless access node of the plurality of wireless access nodes (see Petrescu, ¶ 0036: When a mobile entity moves from a first access node to a second access node and completes the handoff procedure disclosed using FIG. 3, the first access node can also send messages to third and fourth access nodes within the wireless communication network 100 (step 405). The third access node is a neighbor of the first access node and not a neighbor of the second access node and the fourth access node can be a potential node for handoff of the mobile entity from the second access node. Hence, the first access node sends a trigger message corresponding to the mobile entity to both the third and fourth access nodes and triggers the creation of a tunnel between the third access node and at least one of a fourth access node, the second access node and the mobile entity in response to the trigger message (step 410).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart to achieve an efficient handoff in the wireless communication system (see Petrescu, ¶ 0005).

Regarding claim 7, Hart in view of Petrescu disclose method of claim 1, Hart does not explicitly disclose further comprising receiving, by the computing device and from a third wireless access node of the plurality of wireless access nodes, an indication that the third wireless access node detected the first wireless access node.
However, Petrescu discloses the method of claim 1, further comprising receiving, by the computing device and from a third wireless access node of the plurality of wireless access nodes, an indication that the third wireless access node detected the first wireless access node (see Petrescu, ¶ 0027: the first access node identifies zero or more target access nodes which could serve as potential target access nodes for handoff for the mobile entity (step 210). Those skilled in the art may appreciate that the first access node (the access node to which the mobile entity is currently attached) can identify the zero or more target access nodes simultaneously while fulfilling the registration request of the mobile entity; ¶ 0029: if a target access node has been identified, the first access node sends a trigger message corresponding to the mobile entity to the identified zero or more target access nodes (step 215) and requests the zero or more target access nodes acquire second IP addresses for the mobile entity (step 220); ¶ 0031: if the mobile entity had initially powered up under a different access node, for instance a third access node, the third access node may have sent a trigger message to its neighboring access nodes, where the first access node is a neighbor, and the first access node acquired an IP address for the mobile entity in anticipation of a future handoff to the first access node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrescu and incorporate it into the system of Hart to achieve an efficient handoff in the wireless communication system (see Petrescu, ¶ 0005).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 13, Hart in view of Petrescu discloses the apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine the updated wireless coverage range of the first wireless access node based on a geographic location of a third wireless access node of the plurality of wireless access nodes (see Hart, Col 8 lines 28-34: the APs, upon start up or other event, attempt to discover their absolute geographic locations using GPS sensors, when possible. During this first phase, the APs may also poll antenna orientation and control data sensors to gather antenna orientation and control data. In a second phase, the locations of the APs relative to each other are determined using signal strength; Col 10 lines 52-57: an AP unicasts or broadcasts packets to neighboring APs, where the differences in the transmission and receipt times (or the received signal strength) are used to determine the distances and, by trilateration, the locations, of the APs relative to each other; Col 11 lines 4-8: an AP transmits packets to neighboring APs, where resulting signal strength information associated with receipt of a frame is used to determine the locations of the APs relative to each other).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 13. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Petrescu and Petrescu and further in view of US Patent 7,924,786 to Oh et al. (hereafter Oh).

Regarding claim 2, Hart in view of Petrescu discloses the method of claim 1, but fails to disclose “wherein the first wireless access node is associated with a first distribution network of an upstream network device and the second wireless access node is associated with a second distribution network of the upstream network device different from the first distribution network; and provisioning the first wireless access node for a first bandwidth capacity greater than a second bandwidth capacity associated with the first distribution network.”
However, Oh discloses wherein the first wireless access node is associated with a first distribution network of an upstream network device and the second wireless access node is associated with a second distribution network of the upstream network device different from the first distribution network (see Oh, Fig 2; Col 4 lines 24-47: a mobile terminal 300 roaming around heterogeneous networks, that is, roaming from a first network area 100 to a second network area 200, and a crossover node 600 for connecting the first and second network areas 100 and 200. Further, the first and second network areas 100 and 200 contain a first access node 400 and a second access node 500, respectively; the mobile terminal (MT) 300 performs wireless communications with the first and second access nodes 400 and 500 in the first and second network areas 100 and 200); provisioning the first wireless access node for a first bandwidth capacity greater than a second bandwidth capacity associated with the first distribution network (see Oh, Fig 2; Col 4 lines 33-38: the first and second network areas 100 and 200 are heterogeneous networks supporting different bandwidths respectively. For example, the first network area 100 can be a WLAN area supporting a bandwidth higher than 384 Kbps, and the second network area 200 can be a 3GPP area supporting a bandwidth lower than 384 Kbps; claim 10: each of the heterogeneous networks supports a different bandwidth and different data communication protocol, and wherein networks which are served by the first and second access nodes are respective heterogeneous networks of the heterogeneous networks).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Oh and incorporate it into the system of Hart based on user design preference to perform reliable handoff to maximize communication resources (see Oh, Col 2 lines 33-48).

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,158,497 to Li et al. discloses a plurality of radio access nodes each having a respective coverage area and each capable of establishing a wireless communications link with mobile terminals within the respective coverage area, each packet router and each radio access node having a respective network address, each packet router associating a next-hop forwarding entry with each of the radio access nodes.
US Pub. 2016/0345369 to Mestanov et al. discloses establishing communication interfaces between the first access node and all second access nodes in a coverage area of the first access node.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464